Order issued December 28, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00298-CR
                          ———————————
                  BELINDA DAWN TIDWELL, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1267425




                         MEMORANDUM ORDER

     Appellant appeals her conviction for aggravated assault.
      Appellant’s retained counsel has filed a motion to withdraw pursuant to

Texas Rule of Appellate Procedure 6.5 because counsel has reviewed the appellate

record and concluded that the appeal lacks merit and is frivolous.

      Only an appointed counsel in a criminal appeal is required to file an Anders

brief if counsel determines that the appeal is without merit and is frivolous;

retained counsel is not required to do so. See Knotts v. State, 31 S.W.3d 821, 822

(Tex. App.—Houston [1st Dist.] 2000, order); Nguyen v. State, 11 S.W.3d 376,

378 (Tex. App.—Houston [14th Dist.] 2000, no pet.). A retained attorney, upon

determining that an appeal is frivolous, must so inform this Court and seek leave to

withdraw by filing a motion complying with Rule 6.5. See Knotts, 31 S.W.3d at

822; Nyuyen, 11 S.W.3d at 378.

      Rule 6.5 requires that counsel, by copy of the motion, apprise appellant of

certain facts. See TEX. R. APP. P. 6.5(a)(1)-(4). Appellant’s retained counsel has

met the rule 6.5 requirements and certified to this Court that appellant has been

notified that she may exercise either (1) her right to retain other counsel, or (2) her

right to move for an extension of time to file a pro se brief. See Knotts, 31 S.W.3d

at 822.

      Accordingly, we grant counsel’s motion to withdraw.            See Nyuyen, 11
S.W.3d at 379–80.




                                          2
      We notify appellant at her last known address, as provided in counsel's

motion, that her brief is due in this Court no later than 30 days from the date of this

order. Unless appellant retains counsel who files a brief on or before that date, or

unless by that date a motion for extension of time to file a pro se brief is filed in

this Court and granted, this appeal will be set for submission and considered by the

Court without briefs on the record alone.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            3